DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 12/26/2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  This objection specifically refers to the Non-Patent Literature document titled “Ultraline®+, LSO Low-profile LSO and TLSO Powered by The Boa®Closure System” and to Foreign Document Nos. 0796568 and 20160269868.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 2, lines 2-3, recites, “a tension member which spans the coupled ends of two straps” but it is unclear which two straps the tension member is spanning (the first strap and the second strap, the second strap and the third strap or the first strap and the third strap).  For purposes of examination, claim 3 will be read as --a tension member which spans the coupled ends of two coupled straps--.  
Claim 2, line 5 recites, “the length of the tension member.  There is insufficient antecedent basis for this limitation.  For examination purposes it will be read as --a length of the tension member--.
Claim 6, line 2 recites, “the ends of the cables.”  There is insufficient antecedent basis for this limitation.  For examination purposes it will be read as --ends of the cables--.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-3, 5-7 and 10-24 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 1, lines 6-7 recite “a closure system for securing the free ends of the band around a body part of a subject…” which positively claims the human body.  Language such as “configured to” or “adapted for” is recommended to positively avoid claiming human body parts.  For example, the claim could be amended to recite -- a closure system configured for securing the free ends of the band around a body part of a subject--.  
Claims 2, 3, 5-7 and 24 depend directly or indirectly from claim 1 and are therefore rejected for at least the same reason as claim 1.  
Claim 10, line 7 recites, “a closure system for securing the free ends of the band around a body part of a subject…” which positively claims the human body. Language such as “configured to” or “adapted for” is recommended to positively avoid claiming human body parts.  For example, the claim could be amended to recite -- a closure system configured for securing the free ends of the band around a body part of a subject--.  
Claims 11-16 depend directly or indirectly from claim 10 and are therefore rejected for at least the same reason as claim 10.  
Claim 17, lines 6-7 recites, “providing a closure system for securing the free ends of the body around a body part of a subject…” which positively claim the human body.  Language such as “configured to” or “adapted for” is recommended to positively avoid claiming human body parts.  For example, the claim could be amended to recite -- a closure system configured for securing the free ends of the band around a body part of a subject --.  
 depend directly or indirectly from claim 17 and are therefore rejected for at least the same reason as claim 17.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7 and 10-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cropper (U.S. Patent Publication 2013/0289461).
Regarding claim 1, Cropper discloses (Fig. 1) a tension band (back orthosis 1 including lumbar panel 3 and left and right attachment members 5, 7, [0055]; Specification indicates the tension band is comprised of multiple strips of material (straps) coupled end to end to form the tension band, [0034] and that straps refer to a continuous length of a material (e.g. a textile strap) incorporated into a tension band, [0043]) comprising three or more straps (Fig. 2, lumbar panel 3, right side attachment member 5 and left side attachment member 7]; Specification indicates that straps refer to a continuous length of a material (e.g. a textile strap) incorporated into a tension band, [0043]) configured to form a single band (Fig. 3, [0035]; back orthosis 1 generally includes rigid separate lumbar panel 3, which is attached to each of right side attachment member 5 and left side attachment member 7 by respective left and right cords 9 and 10 to form a circumferentially attachable orthosis configured to be positioned about a wearer’s waist and torso [0055]) wherein (see annotated Fig. 1 below)

    PNG
    media_image1.png
    640
    1086
    media_image1.png
    Greyscale

an end of a first strap (left side attachment member 7) is coupled to an end of a second strap (lumbar panel 3) by a first tension control system (cord system (Fig. 2) includes cords 10, eyelets 81, 83, tensioning handle 11, cord guides 91, 93, [0081]-0086]), and the other end of the second strap (lumbar panel 3, annotated Fig. 1)  is coupled to an end of a third strap (right side attachment member 5) by a second tension control system (cord system includes cords 9, eyelets 81, 83, tensioning handle 13, cord guides 91, 93, [0081]-0086]) and a closure system (hook friendly fabric 41 (Fig. 1); loop friendly fabric 49 (Fig. 2)) for securing the free ends of the band (hook friendly fabric 41 (Fig. 1) used to attach right attachment member 5 (including a free end) to left attachment member 7 (including a free end) with loop friendly fabric 49 (Fig. 2), [0072-0075]) around a body part of a subject ([0055]), wherein when the band is secured around the body part of a subject (Fig. 3) each tension control system can be independently operated by the subject to adjust the degree of pressure applied by the band to the body part 
	Regarding claim 2, Cropper further discloses each tension control system (cord system having cords 9 or 10, eyelets 81, 83, tensioning handle 11 or 13, cord guides 91, 93) comprises a tension adjustment mechanism (tensioning handles 11 or 13 and guides 91 and 93) operatively associated with a tension member (cords 9 or 10) which spans the coupled ends of two straps (Fig. 1, cords 9 or 10 span the coupled ends of two straps (cords 9, 10 span either rear panel 3 and right side attachment member 5 or rear panel 3 and left side attachment member 7), wherein the subject uses the tension adjustment mechanism (right and left tensioning handles 11 and 13 and guides 91, 93) to change the degree of pressure applied by the band to the body part by adjusting the length of the tension member that spans the coupled ends of two straps (right and left tensioning handles 11 and 13 can be used by any wearer to tighten and loosen cords 9 and 10 thereby providing a system that increases compression about the torso, [0055]-[0056]).
	Regarding claim 3, Cropper further discloses the tension member is a cable (cords 9 and 10; specification indicates lace is equivalent to cable, [0086] and lace is defined as “a cord or string for holding or drawing together, as when passed through holes in opposite ledges, dictionary.com 2/19/21) that spans (Fig. 2) and is affixed proximal to the coupled ends of straps (cord 10 affixed proximal to left side attachment member 7 (end of first strap) and lumbar panel 3 (end of second strap) and cord 9 is affixed proximal to lumbar panel 3 (other end of 
	Regarding claim 5, Cropper further discloses that the tension adjustment mechanism (tensioning handle 13, guides 91, 93) of the first tension control system is affixed proximal to the end of the first strap (Fig. 2, tensioning handle 13 affixed proximal to end of left side attachment member 7 (end of first strap)) and the tension adjustment mechanism of the second tension control system (tensioning handle 11, guides 91, 93) is affixed proximal to the end of the third strap (Fig. 2, tensioning handle 11 is affixed proximal to end of right side adjustment member 5 (end of third strap).
	Regarding claim 6, Cropper further discloses the ends of the cable (ends of cords 9 and 10) are housed within the tension adjustment mechanism (Fig. 2, both ends of each cord 9, 10 retract within its corresponding tensioning handle 11, 13, [0099]).
	Regarding claim 7, Cropper further discloses the body part is the head, pelvis, or lower back of the subject (back orthosis 1 is a lumbo sacral orthosis (“LSO”), [0055]) and each tension control system (Fig. 2, cord system having cords 9 or 10, eyelets 81, 83, tensioning handle 11 or 13, guides 91, 93) is positioned substantially on a side of the head, pelvis, or lower back of the subject when the band is secured to said body part (lumbar panel 3 is connected with two independent cord systems (tension control systems) that can move side-to-side which allows application of a directed pressure on top of a particular acute or chronic pain location just lateral to the spine, [0081]).

	Regarding claim 11, Cropper further discloses each tension control system (cord system having cords 9 or 10, eyelets 81, 83, tensioning handle 11 or 13, cord guides 91, 93) comprises a tension adjustment mechanism (tensioning handles 11 or 13 and guides 91 and 93) operatively associated with a tension member (cords 9 or 10) which spans the coupled ends of two straps (Fig. 1, cords 9 or 10 span the coupled ends of two straps (cords 9, 10 span either rear panel 3 and right side attachment member 5 or rear panel 3 and left side attachment member 7), wherein the subject uses the tension adjustment mechanism (right and left tensioning handles 11 and 13 and guides 91, 93) to change the degree of pressure applied by the band to the body part by adjusting the length of the tension member that spans the coupled ends of two straps (right and left tensioning handles 11 and 13 can be used by any wearer to tighten and loosen cords 9 and 10 thereby providing a system that increases compression about the torso, [0055]-[0056]).
	Regarding claim 12, Cropper further discloses the tension member is a cable (cords 9 and 10; specification indicates lace is equivalent to cable, [0086] and lace is defined as “a cord or string for holding or drawing together, as when passed through holes in opposite ledges, dictionary.com 2/19/21) that spans (Fig. 2) and is affixed proximal to the coupled ends of straps 
	Regarding claim 13, Cropper further discloses that the tension adjustment mechanism (tensioning handle 13, guides 91, 93) of the first tension control system is affixed proximal to the end of the first strap (Fig. 2, tensioning handle 13 affixed proximal to end of left side attachment member 7 (end of first strap)) and the tension adjustment mechanism of the second tension control system is affixed proximal to the end of the third strap (Fig. 2, tensioning handle 11 is affixed proximal to end of right side adjustment member 5 (end of third strap).
	Regarding claim 14, Cropper further discloses the ends of the cable (ends of cords 9 and 10) are housed within the tension adjustment mechanism (Fig. 2, both ends of each cord 9, 10 retract within its corresponding tensioning handle 11, 13, [0099]).
	Regarding claim 15, Cropper further discloses each tension adjustment mechanism (Fig. 2, guides 91 and 93 part of tension adjustment mechanism including tensioning handle 11 or 13)  is mounted on a semi-rigid backing (specification indicates that semi-rigid textiles include plastics, [0058]; each right 5 and left 7 side attachment member comprises a back segment 15 or 17 and each back segment contains a rigid rear panel 33 or 35 which may comprise plastic, 
	Regarding claim 16, Cropper further discloses the body part is the head, pelvis, or lower back of the subject (back orthosis 1 is a lumbo sacral orthosis (“LSO”), [0055]) and each tension control system (Fig. 2, cord system having cords 9 or 10, eyelets 81, 83, tensioning handle 11 or 13, guides 91, 93) is positioned substantially on a side of the head, pelvis, or lower back of the subject when the band is secured to said body part (lumbar panel 3 is connected with two independent cord systems (tension control systems) that can move side-to-side which allows application of a directed pressure on top of a particular acute or chronic pain location just lateral to the spine, [0081]).
	Regarding claim 17, Cropper discloses a method [0031] of making the tension band (back orthosis 1 including lumbar panel 3 and left and right attachment members 5, 7, [0055]; Specification indicates the tension band is comprised of multiple strips of material (straps) coupled end to end to form the tension band, [0034] and that straps refer to a continuous length of a material (e.g. a textile strap) incorporated into a tension band, [0043])  comprising the steps of connecting three or more straps (Fig. 2, lumbar panel 3, right side attachment member 5 and left side attachment member 7 are connected, [0055]; Specification indicates that straps refer to a continuous length of a material (e.g. a textile strap) incorporated into a tension band, [0043])  configured to form a single band (Fig. 3, [0035]; back orthosis 1 generally includes rigid separate lumbar panel 3, which is attached to each of right side attachment member 5 and left side attachment member 7 by respective left and right cords 9 and 10 to form a circumferentially attachable orthosis configured to be positioned about a wearer’s waist 
	Regarding claim 18, Cropper further discloses each tension control system (cord system having cords 9 or 10, eyelets 81, 83, tensioning handle 11 or 13, cord guides 91, 93) comprises a tension adjustment mechanism (tensioning handles 11 or 13 and guides 91 and 93) operatively associated with a tension member (cords 9 or 10) which spans the coupled ends of two straps (Fig. 1, cords 9 or 10 span the coupled ends of two straps (cords 9, 10 span either rear panel 3 
	Regarding claim 19, Cropper further discloses the tension member is a cable (cords 9 and 10; specification indicates lace is equivalent to cable, [0086] and lace is defined as “a cord or string for holding or drawing together, as when passed through holes in opposite ledges, dictionary.com 2/19/21) that spans (Fig. 2) and is affixed proximal to the coupled ends of straps (cord 10 affixed proximal to left side attachment member 7 (end of first strap) and lumbar panel 3 (end of second strap) and cord 9 is affixed proximal to lumbar panel 3 (other end of second strap) and end of right side attachment member 5 (third strap)), and the tension adjustment mechanism (Fig. 2, tensioning handle 11 or 13) is affixed proximal to one of the coupled ends of said two straps (tensioning handle 11 and guides 91, 93 affixed proximal to end of left side attachment member 7 (end of first strap).
	Regarding claim 20, Cropper further discloses that the tension adjustment mechanism (tensioning handle 13 and guides 91, 93) of the first tension control system is affixed proximal to the end of the first strap (Fig. 2, tensioning handle 13 affixed proximal to end of left side attachment member 7 (end of first strap)) and the tension adjustment mechanism (tensioning handle 11, guides 91, 93) of the second tension control system is affixed proximal to the end of 
	Regarding claim 21, Cropper further discloses the ends of the cable (ends of cords 9 and 10) are housed within the tension adjustment mechanism (Fig. 2, both ends of each cord 9, 10 retract within its corresponding tensioning handle 11, 13, [0099]).
	Regarding claim 22, Cropper further discloses, each tension adjustment mechanism (Fig. 2, guides 91 and 93 part of tension adjustment mechanism including tensioning handle 11 or 13)  is mounted on a semi-rigid backing (specification indicates that semi-rigid textiles include plastics, [0058]; each right 5 and left 7 side attachment member comprises a back segment 15 or 17 and each back segment contains a rigid rear panel 33 or 35 which may comprise plastic, [0065]; rear panels 33 and 35 provide a guide for the cinching systems that include cords 9 and 10, [0066]; Fig. 2 shows guides 91 and 93 disposed on rear panels 33 and 35.
	Regarding claim 23, Cropper further discloses the body part is the head, pelvis, or lower back of the subject (back orthosis 1 is a lumbo sacral orthosis (“LSO”), [0055]) and each tension control system (Fig. 2, cord system having cords 9 or 10, eyelets 81, 83, tensioning handle 11 or 13, guides 91, 93) is positioned substantially on a side of the head, pelvis, or lower back of the subject when the band is secured to said body part (lumbar panel 3 is connected with two independent cord systems (tension control systems) that can move side-to-side which allows application of a directed pressure on top of a particular acute or chronic pain location just lateral to the spine, [0081]).
Regarding claim 24, Cropper further discloses, each tension adjustment mechanism (Fig. 2, guides 91 and 93 part of tension adjustment mechanism including tensioning handle 11 or .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pongratz (US Patent Publication 2017/0143528) discloses (Fig. 4) a tension band (pectus carinatum device 100) comprising three or more straps (front strap 123 and strap 102; strap 102 can be one or more straps such as for example, one strap, two straps, three straps or the like [0022]) configured to form a single band (enclosure 126, Fig. 1, [0037]), wherein an end of a first strap  (where strap 102 comprises two straps) is coupled to an end of a second strap (front strap 123 see annotated Fig. 1) by a first tension control system (cinching device 112, [0028]), and the other end of the second strap (front strap 123) is coupled to an end of a third strap (strap 102 where strap 102 comprises two straps) by a second tension control system (Fig. 1, clasp 120 is a tightening device [0026]) wherein when the band is secured around the body part of a subject, each tension control system can be independently operated by the subject to adjust the degree of pressure applied by the band to the body part (clasp 120 is a tightening device [0026] and cinching device 112 is a tightening system, [0028], Fig. 1 shows clasp 120 and cinching device 112 are independent of each other and are operable by the subject).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594.  The examiner can normally be reached on Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786